Case 4:18-cv-00474-ALM Document 959 Filed 07/02/21 Page 1 of 3 PageID #: 65707




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTIRCT OF TEXAS
                                 SHERMAN DIVISION


INNOVATION SCIENCES, LLC,

                   Plaintiffs
       v.
                                                   Civil Action No.: 4:18-cv-00474-ALM
AMAZON.COM, INC., et al.
                   Defendants,                     Case Filed: July 5, 2018
                                                   Judge: Hon. Amos L. Mazzant, III




                                 NOTICE OF CROSS-APPEAL

       Notice is hereby given        that Amazon.com, Inc. and Amazon Web Services, Inc.

(collectively, “Amazon”), defendants in the above-named case, appeal to the United States Court

of Appeals for the Federal Circuit from the Court’s May 27, 2021 Memorandum Opinion and

Order denying Amazon’s motion for reasonable attorneys’ fees (Dkt. 956) and any other pertinent

interlocutory decisions, rulings, or orders.
Case 4:18-cv-00474-ALM Document 959 Filed 07/02/21 Page 2 of 3 PageID #: 65708




 July 2, 2021                         Respectfully submitted,


                                      By: /s/ Eric B. Young
                                         J. David Hadden
                                         CA Bar No. 176148 (Admitted E.D. Tex.)
                                         Email: dhadden@fenwick.com
                                         Saina S. Shamilov
                                         CA Bar No. 215636 (Admitted E.D. Tex.)
                                         Email: sshamilov@fenwick.com
                                         Ravi R. Ranganath
                                         CA Bar No. 272981 (Admitted E.D. Tex.)
                                         Email: rranganath@fenwick.com
                                         FENWICK & WEST LLP
                                         Silicon Valley Center
                                         801 California Street
                                         Mountain View, CA 94041
                                         Telephone: (650) 988-8500
                                         Facsimile: (650) 938-5200
                                          Todd R. Gregorian
                                          CA Bar No. 236096 (Admitted E.D. Tex.)
                                          Email: tgregorian@fenwick.com
                                          Dargaye Churnet
                                          CA Bar No. 303659 (Admitted E.D. Tex.)
                                          Email: dchurnet@fenwick.com
                                          TJ Fox
                                          CA Bar No. 322938 (Admitted E.D. Tex.)
                                          Email: tfox@fenwick.com
                                          FENWICK & WEST LLP
                                          555 California Street, 12th Floor
                                          San Francisco, CA 94104
                                          Telephone: 415.875.2300
                                          Facsimile: 415.281.1350

                                          Jeffrey Ware
                                          CA Bar No. 271603 (Admitted E.D. Tex.)
                                          Email: jware@fenwick.com
                                          FENWICK & WEST LLP
                                          1191 Second Avenue, 10th Floor
                                          Seattle, WA 98101
                                          Telephone: 206.389.4510
                                          Facsimile: 206.389.4511

                                          Counsel for Defendants
                                          AMAZON.COM, INC., AND
                                          AMAZON WEB SERVICES, INC.


                                      1
Case 4:18-cv-00474-ALM Document 959 Filed 07/02/21 Page 3 of 3 PageID #: 65709



                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this documents via the Court’s CM/ECF system per Local

Rule CV-5(a)(3).

                                              /s/ Eric B. Young
                                                Eric B. Young




                                               2
